Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/05 (Unaudited) KEY TO ABBREVIATIONS AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (97.5%)(a) Principal Rating (RAT) amount Value Michigan (91.3%) Ann Arbor, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5s, 3/1/15 Aaa $1,315,000 $1,460,715 Chippewa Valley, Schools G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5.00%, 5/1/07 Aaa 1,000,000 1,032,960 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 Aaa 1,500,000 1,525,230 Detroit, Swr. Disp. Rev. Bonds, Ser. C, FSA, 5s, 7/1/08 Aaa 2,155,000 2,269,991 Detroit, Swr. Disp. VRDN, Ser. B, FSA, 2.3s, 7/1/33 VMIG1 4,700,000 4,700,000 Detroit, Wtr. Supply Syst. Rev. Bonds (Sr. Lien), Ser. A, MBIA, 5 1/4s, 7/1/19 Aaa 2,480,000 2,719,394 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 Aaa 3,065,000 3,203,845 Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF 5s, 5/1/13 Aaa 1,700,000 1,877,038 5s, 5/1/12 Aaa 1,650,000 1,810,050 Flint, Hosp. Auth. Rev. Bonds (Hurley Med. Ctr.), Ser. A 6s, 7/1/06 Baa3 630,000 636,911 5 3/8s, 7/1/20 Baa3 1,000,000 1,011,970 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp. OB Group), Ser. A, 5 3/4s, 9/1/17 Ba1 675,000 671,531 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, 5s, 5/1/21 Aaa 2,000,000 2,163,220 Greater Detroit, Resource Recvy. Auth. Rev. Bonds, Ser. A, AMBAC, 6 1/4s, 12/13/06 Aaa 2,000,000 2,081,020 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF, 5 1/8s, 5/1/31 Aa2 2,190,000 2,291,988 Hartland, Cons. School Dist. G.O. Bonds, FGIC, 6s, 5/1/18 Aaa 1,500,000 1,684,290 Huron, School Dist. G.O. Bonds, FSA, 5 5/8s, 5/1/15 Aaa 1,000,000 1,109,700 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds, FGIC, 5.244s, 6/1/11 Aaa 7,000,000 7,113,960 Kent, Hosp. Fin. Auth. Rev. Bonds (Spectrum Hlth.), Ser. A, MBIA, 5 1/2s, 1/15/16 AAA 1,450,000 1,633,875 Lansing, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 Aaa 1,035,000 1,147,701 Manistee, Area School Dist. G.O. Bonds, FGIC, 5 3/4s, 5/1/19 Aaa 800,000 874,672 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB 1,000,000 1,081,540 (Kalamazoo College), 5s, 12/1/20 A1 250,000 262,990 MI Muni. Board Auth. Rev. Bonds (Drinking Wtr.), 5s, 10/1/14 Aaa 1,500,000 1,669,815 MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 Aaa 1,000,000 1,098,690 MI State G.O. Bonds (Env. Program), Ser. B, MBIA, 5s, 11/1/14 Aaa 3,135,000 3,497,814 MI State Bldg. Auth. Rev. Bonds Ser. I, AMBAC, 6 1/2s, 10/1/07 (SEG) Aaa 5,750,000 6,165,093 (Fac. Program), Ser. I, 4 3/4s, 10/15/25 Aa3 1,815,000 1,845,873 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/20 Aaa 2,380,000 2,653,486 MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 1,000,000 1,106,770 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A2 1,000,000 1,101,920 (Sparrow Hosp.), 5 1/2s, 11/15/21 A1 650,000 705,445 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,098,320 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB 1,000,000 1,023,080 MI State Hsg. Dev. Auth. Ltd. Oblig. Rev. Bonds (Parkway Meadows), FSA 4s, 10/15/12 Aaa 1,085,000 1,121,608 4s, 10/15/11 Aaa 1,045,000 1,085,724 MI State South Central Pwr. Agcy. Rev. Bonds, AMBAC, 5s, 11/1/09 Aaa 2,000,000 2,147,740 MI State Strategic Fund Ltd. Rev. Bonds (Ford Motor Co.), Ser. A, 7.1s, 2/1/06 Ba1 1,150,000 1,159,948 MI State Strategic Fund Solid Waste Disp. Mandatory Put Bonds (Waste Mgt., Inc.), 4.2s, 12/1/05 BBB 1,000,000 1,002,020 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (Genesee Pwr. Station), 7 1/2s, 1/1/21 B/P 300,000 293,766 (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P 700,000 728,539 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 3.8s, 6/1/06 A3 1,250,000 1,253,738 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aaa 1,500,000 2,009,175 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 AAA/P 3,000,000 3,518,160 (Detroit Edison Poll. Control), 5.65s, 9/1/29 A3 420,000 445,775 (Detroit Edison Co.), Ser. A, MBIA, 5.55s, 9/1/29 Aaa 5,000,000 5,351,050 (Detroit Edison Co.), AMBAC, 4.85s, 9/1/30 Aaa 1,000,000 1,059,590 Midland Cnty., Econ. Dev. Corp. Rev. Bonds, 6 7/8s, 7/23/09 Ba3 850,000 891,480 Mount Clemens Cmnty. School Dist. Rev. Bonds (School Bldg. & Site), Q-SBLF, 5 1/2s, 5/1/18 Aa2 1,350,000 1,514,903 Otsego, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 AAA 1,600,000 1,705,120 Pennfield, School Dist. G.O. Bonds (School Bldg. and Site), FGIC, 5s, 5/1/26 Aaa 1,000,000 1,071,730 Plymouth-Canton Cmnty., School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa 2,000,000 2,132,900 Pontiac Tax Increment Finance Authority Rev. Bonds, 6 3/8s, 6/1/31 BBB 1,500,000 1,570,095 Rochester Cmnty. School Dist. G.O. Bonds, Ser. II, Q-SBLF, 5 1/2s, 5/1/21 Aa2 1,400,000 1,533,434 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa2 1,015,000 1,101,092 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, MBIA, 5 1/4s, 11/15/35 Aaa 1,000,000 1,049,430 Southfield, Pub. Schools G.O. Bonds, Ser. B, FSA, 5s, 5/1/14 AAA 2,500,000 2,769,875 St. Clair Cnty., G.O. Bonds, AMBAC, 5s, 4/1/21 AAA 1,000,000 1,080,960 Warren Cons. School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/12 Aa2 1,370,000 1,496,917 Waterford, Econ. Dev. Corp. Rev. Bonds (Canterbury Hlth.), 6s, 1/1/39 B-/P 2,980,000 2,429,356 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 Aaa 2,000,000 2,316,660 Wayne Cnty., Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 6s, 6/1/08 Aaa 2,405,000 2,504,783 West Bloomfield, School Dist. G.O. Bonds (School Bldg. & Site) MBIA, 5 5/8s, 5/1/16 Aaa 1,000,000 1,123,340 FSA, 5s, 5/1/24 Aaa 1,325,000 1,426,058 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 Aaa 1,120,000 1,211,045 Western Township Util. G.O. Bonds, MBIA, 5 1/4s, 1/1/07 Aaa 1,000,000 1,029,900 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aaa 2,000,000 2,119,800 Ypsilanti, School Dist. G.O. Bonds, FGIC, 5 3/8s, 5/1/26 Aaa 1,240,000 1,290,356 Zeeland, Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, 5s, 5/1/27 Aaa 1,425,000 1,523,977 Puerto Rico (6.2%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 655,000 685,058 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), MBIA, 5 3/4s, 7/1/26 Aaa 2,500,000 2,773,075 PR Elec. Pwr. Auth. Rev. Bonds, Ser. HH, FSA, 5 1/4s, 7/1/29 Aaa 3,000,000 3,258,990 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,526,840 TOTAL INVESTMENTS Total investments (cost $125,430,235) (b) Putnam Michigan Tax Exempt Income Fund FUTURES CONTRACTS OUTSTANDING at 8/31/05 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Note 10 yr (Short) 1 $5,759,016 Dec-05 $(35,153) U.S. Treasury Note 10 yr (Short) 51 112,078 Sep-05 (1,048) Total $(36,201) NOTES (a) Percentages indicated are based on net assets of $134,003,951. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at August 31, 2005 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2005. Securities rated by Putnam are indicated by "/P". Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $125,430,234, resulting in gross unrealized appreciation and depreciation of $5,942,134 and $727,464, respectively, or net unrealized appreciation of $5,214,670. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2005. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at August 31, 2005. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The fund had the following industry group concentrations greater than 10% at August 31, 2005 (as a percentage of net assets): Healthcare 14.6% Utilities The fund had the following insurance concentrations greater than 10% at August 31, 2005 (as a percentage of net assets): MBIA 20.4% FSA FGIC AMBAC Security valuation Tax-exempt bonds and notes are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Other investments are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NAME OF REGISTRANT By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: October 31, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 31, 2005 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 31, 2005
